         Case 1:20-cv-03538-GLR Document 9-5 Filed 12/07/20 Page 1 of 5



                       DECLARATION OF CHARLES BUCKLEY
                             Pursuant to 28 U.S.C. § 1746

I, Charles Buckley, have personal knowledge of the facts and matters set forth below. If called as

a witness, I could and would testify as follows:

       1.      My name is Charles Buckley. I am over the age of twenty-one and I live in

Kilbourne, Illinois. Towards the end of 2019, I was on Facebook and saw an advertisement for

services provided by a company called Raging Bull. The advertisement was for a free webinar

on trading. I work for Tyson Foods during the day, and I am on the road almost every day. I

decided to watch the webinar because I was interested in earning supplemental income.

       2.      During the free webinar, Jeff Bishop, one of Raging Bull’s expert trainers, said

that he and his fellow expert trainers at Raging Bull were 100% accurate on trades and made

300-800% gains on trades. He also showed us documents to confirm these statements in the

webinar. He also said that if we subscribed to his services, we could receive real-time text alerts

about his trades so that we can copy what he does. This sounded good to me because I work full

time and I do not have a lot of time to spend watching the market.

       3.      In approximately December 2019, I decided to purchase some of the services that

Raging Bull offered, including Total Alpha, Bullseye Trading, and Weekly Windfalls. I spent

approximately $5095 for these services. I have some experience with trading futures and am

computer proficient. I thought that this was something I could do to make some extra money. I

believed when I signed up that Raging Bull offered refunds on its products. I also purchased the

services because I believed I was going to get training videos for each service, text message

alerts for real-time trades, secret trading strategies, and access to chat rooms for the services. I

believed, based on the free webinar, that all of this would help me make profits like the

company’s experts described.

       4.      Once I paid, I received access to the training videos. Raging Bull’s expert trainers

run the trainings in the videos. These experts are people who have apparently made a lot of



                                                   1

                                                                                    PX 5, 289
          Case 1:20-cv-03538-GLR Document 9-5 Filed 12/07/20 Page 2 of 5




money trading using Raging Bull’s methods. I received daily emails about these different

experts and services.

        5.      Each expert trainer had a specialty. I saw videos from several trainers, including

Jason Bond, Nathan Bear and someone named Jimmy. The training videos were about 30

minutes to an hour each. These videos were the only training I received. The training was not

very helpful to me because it seemed like the experts mentioned general phrases and keywords,

but did not go into depth explaining their methods and strategies.

        6.      In the free webinar, Jeff Bishop told us that he would send notices to his

subscribers (I was a subscriber) when he created a trade and when he exited a trade. But, I found

that I would not always get a notification—especially when getting out of the trade. This

happened to me quite a bit. I received anywhere from approximately 1-15 notifications per day

for entering and exiting trades, but the notifications were not always on time and I could not

make the money the expert made. One time the expert made the trade at 8:30 am, and I did not

receive the notification until several hours later. Then I would get emails telling me how much

money the expert had made. Based on when they told me to get in and out, I could not have

made money and I, in fact, lost money. I had $10,000 set aside for trading and lost $7000. It

seemed like the expert trainers often claimed they made money after the trades they announced,

but I almost always lost money.

        7.      Nathan Bear, one of the expert trainers featured in the training videos, was

confronted by subscribers about this notification delay. In a recorded video he made, he did a

test and sent out a notification for a trade. I never got the test notification.

        8.      In some of the videos, the expert trainers teach the proven methods they say they

have been doing for years, and they claim that they made millions of dollars through their

methods. It seemed to me like they were bringing up trades that were a few years old and

cherry-picking stocks that worked, and ignoring those that did not.                The expert trainers

mentioned steps to follow, but some of the steps seemed more like vague strategies that were

difficult to follow.

                                                   2

                                                                                        PX 5, 290
         Case 1:20-cv-03538-GLR Document 9-5 Filed 12/07/20 Page 3 of 5




       9.      Part of my subscription included a chat room where subscribers could ask

questions. I asked questions, but I do not remember receiving answers. For example, I asked

about implied volume trading, and how it works, but I do not remember getting a response.

       10.     In January 2020, Raging Bull charged me again for Bullseye Trading and Total

Alpha. Raging Bull also charged me for an add-on service for $5 called Jackpot Trades. I was

charged $3103 for these three services in January. I called and left a voicemail asking why

Raging Bull charged me again, but no one got back to me.

       11.     At the end of January 2020, I was not making any money, and I decided to

purchase another Raging Bull service called Angel Investing to see if I could still make some

money. It cost $1499 and showed up on my credit card statement as “Boardroom.” It was

supposed to be like on Shark Tank where people invest in start-up companies. In the marketing

materials, Jeff Bishop said that he invested approximately $50,000 in a successful start-up

(although this seemed to contradict with another advertisement where he said he invested

$30,000). I read another success story by someone who made huge profits from investing in

XPO Trucking. When I decided to purchase this service, I spoke with a Raging Bull employee

named Jordan Werblow. He told me that the expert traders at Raging Bull are making 800%

profits and, even if it is below 800%, their trades are 100% accurate. I never invested in any

start-up company because I did not see any companies that I felt comfortable investing with.

       12.     At the end of February 2020, I purchased another service called Penny Pro Profit

Prism. This cost $297.

       13.     I found it difficult to get in touch with anyone at Raging Bull, and I felt like I

could only talk to someone when I was purchasing a service. I left voicemails and sent emails

and only rarely did I get a response.

       14.     I spent approximately $9994 on the services by credit card and I invested

approximately $10,000. I lost approximately $7000 of my investment money and decided I

needed to stop before I lost everything. I was also paying commission fees at TD Ameritrade. I



                                               3

                                                                                  PX 5, 291
          Case 1:20-cv-03538-GLR Document 9-5 Filed 12/07/20 Page 4 of 5




believe each service I paid for included unlimited access and there was an annual renewal fee of

$1.

        15.     Before I purchased the services in December, I believed that I could do a trial run

and then get a refund if I did not like it. I gave it some time, I followed all the advice from the

training, but I still lost money.

        16.     I asked Raging Bull for a refund, and I was told that I could not get a refund even

though I believe that I was told originally that I could. I also called and left a voicemail to cancel

all of the services so I do not have to pay annual fees, but nothing has been cancelled, and no one

has left me a message. I decided to file a complaint with the Better Business Bureau.

        17.     Overall, I did not learn trading strategies that helped me. One of the reasons I

purchased the services, was because Jeff Bishop told me that I did not have to watch the market

all day because I would receive notifications of trades that I could mimic, and the traders I was

going to mimic were making 800% gains on their trades. I liked that because I work during the

day, mostly driving, and cannot watch the market. I also wanted to supplement my income. But,

I almost never got the notifications on time and ended up losing money.

        18.     Once I subscribed to Raging Bull’s services, I received tons of emails every day.

I tried to unsubscribe, but I still continued to get their emails. Raging Bull claims that it takes 4-

6 weeks to process the unsubscribe request, but I still receive emails. I also am still getting text

messages from Nathan Bear.

        19.     I would never have signed up for Raging Bull’s services if I knew that I was not

going to get any training of value, I could not mimic the trades like they promised, and I was




                                                  4

                                                                                      PX 5, 292
         Case 1:20-cv-03538-GLR Document 9-5 Filed 12/07/20 Page 5 of 5




going to lose thousands of dollars. I lost nearly $17,000.



       I declare under penalty of perjury that the foregoing is true and correct.



Executed on: _______________, 2020
Kilbourne, Illinois                                                Charles Buckley




                                                 5

                                                                                     PX 5, 293
